Citation Nr: 1534960	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than December 9, 2002, for an award of service connection for degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to November 6, 1969, with 10 months prior active service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2008 rating decision awarded service connection for DDD of the lumbar spine, with an effective date of September 25, 2006.  In a September 2008 rating decision, the effective date of the award was established as December 9, 2002.  

The Veteran was scheduled to appear before a member of the Board in April 2015, but canceled his hearing request.  


FINDINGS OF FACT

1.  On January 29, 1970, the Veteran's claim for service connection for residuals of a low back injury was received by VA.  At that time, the Veteran indicated that he had been injured in a jeep accident on March 17, 1969, and was treated at the 50th Medical Dispensary, Bear Cat, Vietnam.  

2.  In August 1970, the RO informed the Veteran of an inability to locate records of treatment of the claimed condition and requested that he provide the specific date of treatment, the condition for which he was treated, the name or number of the dispensary where the treatment was rendered.  The Veteran was informed that if this information was not forthcoming within one year, benefits payments on the basis of the pending claim may be precluded.  

3.  In June 1971, the Veteran submitted a request for help in the location of his medical records, giving additional unit information regarding service with the First Air Calvary Division in Vietnam.  

4. In a July 1971 memorandum, the RO indicated the belief that the Veteran's claim had been abandoned.  

5.  On December 9, 2002, the Veteran indicated that he wished to pursue a claim of service connection for a low back disability.  

6.  In April 2003, the Veteran's representative submitted a service record Form 200, dated in March 1969, that documented the jeep accident on March 17, 1969; a September 2003 VA administrative decision found that the accident was incurred in the Line of Duty.  

7.  Service connection for DDD of the lumbar spine was granted by rating decision in March 2008, and a September 2008 rating decision assigned an effective date of December 9, 2002.  


CONCLUSIONS OF LAW

1.  The January 1970 claim made by the Veteran for residuals of a back injury remained pending because the RO did not act upon it and the Veteran did not abandon the claim.  38 C.F.R. §§ 3.158, 3.160(c) (2014). 
 
2.  As the January 1970 claim was filed within one year of discharge from service, the criteria for an effective date for service connection of November 7, 1969, the day following discharge from service, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Earlier Effective Date

The Veteran contends that the effective date of the award of service connection for degenerative disc disease of the lumbar spine should be dated from the initial claim that he made in 1970.  He has asserted that he never abandoned this claim for benefits, which is the basis upon which the claim was denied.  

The effective date of an award of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation and award of compensation is generally the day following separation from service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Review of the record shows that in January 1970, after the Veteran had submitted a formal claim for compensation benefits in November 1969, the Veteran submitted a supplemental claim of service connection for residuals of an injury of his low back in a jeep accident.  At that time, he provided specific information regarding the date of the accident, (March 17, 1969)  the place at which he received treatment (50th Medical Dispensary, Bearcat, Vietnam), and the dates of his treatment (March 17th through 20th, 1969).  Review of the Veteran's service treatment records (STRs), which at that time included only physical examinations for entry and separation from service, showed no complaints, manifestations, or treatment for residuals of a back injury or back disability during service.   In August 1970 correspondence, the RO notified the Veteran that treatment records for residuals of the jeep accident could not be located and it was requested that the Veteran provide specific information, including the specific date of treatment, the condition for which he was treated, and the name or number of the hospital or dispensary where the treatment was rendered.  The RO stated that failure to submit the evidence requested within one year may preclude payment of any benefits on the basis of the pending claim.  

In November 1970, following the RO's request for information from the National Personnel Records Center (NPRC), a response was received that it was unable to identify the medical dispensary identified by the Veteran as the location where he received treatment following the jeep accident in March 1969.  In June 1971, correspondence was received from the Veteran in which he reported his last duty station while serving in Vietnam (with the 1st Air Cavalry Division) including specific information concerning the troop (A troop) in which he served.  In a July 1971 memorandum, the RO indicated that no additional action could be taken on the Veteran's claim and that it appeared to be abandoned.  A rating action regarding the claim of service connection for residuals of a low back injury was never promulgated.  

On December 9, 2002, the Veteran submitted a claim of service connection for a "back condition and secondary arthritis." At that time, the Veteran indicated that he had sustained the injury in a vehicle accident on March 17, 1968 or 1969 at Bear Cat, Vietnam, where he stated that he received treatment.  In April 2003, the Veteran's representative submitted a copy of a service Form 200, dated in March 1969, that detailed the Veteran's involvement in a jeep accident on March 17, 1969.  In an administrative decision dated in December 2003 and January 2004, the RO determined that any injuries resulting from the March 17, 1969 jeep accident were determined to have been incurred in the line-of-duty.   

On the basis of the service personnel record that was received in April 2003, the Veteran was scheduled for a VA examination to ascertain if he had any back disability that was more likely than not associated with the now verified accident in which he was involved in March 2069.  After examination, it was determined that there was sufficient evidence for the establishment of service connection, which was awarded by rating decision of the RO in March 2008.  

Generally, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

The record shows that the Veteran submitted a claim of service connection for residuals of a back injury that he sustained in a jeep accident in March 1969.  After his STRs failed to show the treatment that he reported in his claim for service connection, the RO requested additional information.  The Board notes that the information that was requested was information that the Veteran had previously provided in his claim for benefits.  In June 1971, prior to the VA memorandum that indicated that the Veteran had abandoned his claim, the Veteran provided additional information regarding his service in Vietnam.  The RO never adjudicated the claim of service connection for residuals of a back injury.  

The Board finds that this claim has remained pending since the application in January 1970.  See 38 C.F.R. § 3.160(c) (2014) (defining "pending claim" as "[a]n application, formal or informal, which has not been finally adjudicated"); Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("a claim remains pending-even for years-if the Secretary fails to act on a claim before him").  As the Veteran's claim is deemed to have been pending since his January 1970 application for service connection, the Board need not determine whether the service personnel record received by VA in 2003 may be utilized to retroactively award service connection under the provisions of 38 C.F.R. § 3.156(c).  


ORDER

An effective date of November 7, 1969, for an award of service connection for DDD of the lumbar spine, is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


